ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Examiner's amendments I - II
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

I. Examiner's amendment canceling the restriction requirement
The 4/6/2020 restriction requirement is canceled.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

II. Examiner's amendment to the 3/4/2021 claims
At the end of claim 13, amend to "...by calculating the intersection of [[the ]]4 transposon coordinate sets that correspond to [[the ]]4 pool coordinates of the well" in order to correct the lack of antecedent basis.


Reasons for allowance
3/4/2021 claims 1-3, 5-13 and 16-18, as further amended above, are allowed for the reasons of record and as summarized here.  (Claims 4 and 14-15 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as found in the literature search, either individually or in obvious combination, does not teach the recited combination of parsing, calculating a likelihood of correct insert identification using a Bayesian inference algorithm informed by internal self-consistency and generating a progenitor collection catalog comprising pool address coordinates and corresponding sequences.

Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 3rd consideration relating to a particular machine integrating possible judicial exceptions into a practical application, the particular machine in this instance comprising at least the recited transposon mutant collection and amplicon library.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 5/5/2017 supplemental drawings, as amended by the 3/4/2021 replacement drawings removing color figures, are accepted.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631